Citation Nr: 1440472	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for bilateral hearing loss.

2.  Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Service connection for chronic lumbar muscular strain (a lumbar spine disorder), to include as secondary to the service-connected pes planus. 

4.  Service connection for right knee patellofemoral syndrome with mild degenerative joint disease (DJD) (a right knee disorder), to include as secondary to the service-connected pes planus. 

5.  Service connection for left knee patellofemoral syndrome (a left knee disorder), to include as secondary to the service-connected pes planus.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from May 2002 to March 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Waco, Texas.

In April 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further discussion with regard to the AOJ compliance with the Board remand directives is contained in the Duties to Notify and Assist and the Remand sections below.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    

The issues of service connection for bilateral hearing loss and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below, and are REMANDED to the AOJ.

FINDINGS OF FACT

1. The Veteran has current disabilities of the lumbar spine and both knees, including right knee arthritis.

2. Symptoms of a right knee arthritis were not chronic in service, were not continuous since service, and did not manifest to a compensable degree within one year of service 

3. The Veteran's lumbar spine and bilateral knee disorders are not causally or etiologically related to service.  

4. A lumbar spine disorder and bilateral knee disorders were not caused by or increased in severity beyond the natural progress of the respective disease by the service-connected pes planus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic lumbar muscular strain, including as secondary to service-connected pes planus, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

2.  The criteria for service connection for bilateral knee patellofemoral syndrome with mild right knee DJD, including as secondary to service-connected pes planus, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to initial adjudication.  An October 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The October 2008 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.  Upon remand by the Board in April 2013, a May 2013 letter explained the evidence necessary to substantiate the claims for service connection on a secondary basis prior to readjudication of the claims in the April 2014 supplemental statement of the case (SSOC).  The Board finds that the AOJ substantially complied with the April 2013 Board remand directive to provide the Veteran with appropriate VCAA notice as to the issues of service connection for a lumbar spine disorder and bilateral knee disorder as secondary to the service-connected pes planus.  See Stegall, 11 Vet. App. 268.  Thus, VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service treatment records, and the Veteran's own statements in support of his claims.  Therefore, VA's duty to assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).

With respect to the claims for service connection for a lumbar spine disorder and a bilateral knee disorder, upon remand by the Board in April 2013, the Veteran was afforded VA examinations in June 2013.  The Board finds that the AOJ substantially complied with the June 2013 Board remand directives to provide the above-referenced examinations and that these examinations are adequate for the purpose of deciding the issues of service connection for a lumbar spine disorder and a bilateral knee disorder.  The examination reports contain all the findings needed to evaluate the claims for service connection, including the Veteran's history and a rationale for the opinions given.  See Stegall; see generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board has considered the representative's contention in the July 2014 informal hearing presentation that the June 2013 VA spine and knee examination reports are inadequate because the opinions contained therein were based on lack of documentation of in-service injuries.  However, in providing the negative nexus opinions, the VA examiner did not solely rely on the lack of documentation of in-service injuries; the VA examiner also relied on the service separation physical examination showing no major health conditions, the lack of complaints by the Veteran with respect to these two disorders for at least three years after service, and the Veteran's own lay statements that he sought no treatment for these two disorders during service.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

DJD of the knee, which is a form of arthritis, is a "chronic disease" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection a bilateral knee disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chronic lumbar muscular strain is defined as an overstretching or overexertion of the lumbar musculature.  As such, it is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a); moreover, the June 2013 VA spine examination report showed that the Veteran did not have arthritis of the lumbar spine.  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a lumbar spine disorder.  Walker, 708 F.3d 1331.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and  arthritis of the knee becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles, 16 Vet. App. at 374 (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Chronic Lumbar Muscular Strain

The Veteran contends that the currently-diagnosed lumbar spine disorder is related to service.  Specifically, the Veteran reported a history of intermittent lumbar pain since an injury while carrying a torpedo tube in 2005 prior to service separation.  See June 2013 VA spine examination report.  The Veteran indicated that he had back discomfort prior to service and that duties on a military submarine included strenuous activities that, he argues, aggravated the back discomfort to its current state.  See Veteran statement attached to the February 2009 Notice of Disagreement (NOD).  The service enlistment examination showed a normal evaluation of the spine; therefore, a lumbar spine disorder was not "noted" at service entrance.  Accordingly, the presumption of soundness at service entrance applies, and the Board will continue to evaluate this issue as a direct service connection claim, rather than one based on aggravation of a preexisting disability.  See 38 U.S.C.A. 
§ 1111 (West 2002).

The Board finds that the Veteran has a current lumbar spine disability.  The June 2013 VA examination report showed a diagnosis of chronic lumbar muscular strain.  

After a review of the all the evidence, the Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran did not have an in-service injury or disease of the lumbar spine.  Service treatment records are negative for any complaints of or treatment for any lumbar spine problems.  A March 2005 report of medical assessment, conducted immediately prior to service separation, noted that the Veteran reported that his overall health is the same compared to his last physical examination and that he did not suffer from any injury or illness while on active duty for which he did not seek medical care.  The March 2005 report noted that the last physical examination was in June 2002, which showed a normal evaluation of the spine.  A contemporaneous report of medical history completed by the Veteran in March 2005 showed that he denied recurrent back pain and arthritis.  

The Board finds that the Veteran is simply not a reliable historian insofar as he now, during the current claim, asserts that he had a low back injury in 2005 prior to service separation, which he now states he did not report during service.  The Board finds that the Veteran's more contemporaneous in-service lay denial of any major health problem as well as the positive assertion that his health condition, which did not include any symptoms of a lumbar spine disorder, had been the same since June 2002 is more probative than the more recent assertions made years after service separation regarding the state of his low back at service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  The Veteran's own, contemporaneous in-service statement that he did not suffer from any injury or illness while on active duty for which he did not seek medical care directly contradicts his more recent assertions and explanations for not seeking treatment in service.  Accordingly, the Board finds that the weight of the lay and medical evidence of record shows that the Veteran did not have an in-service injury or disease of the lumbar spine.  

As explained above, during the June 2013 VA examination, the Veteran asserted that he has had intermittent lumbar pain since the claimed in-service injury in 2005.  Therefore, according to the Veteran's own words, he did not have unremitting symptoms of a lumbar spine disorder since service.  Moreover, in a February 2006 report of medical history, approximately 11 months after service separation, the Veteran denied recurrent back pain and history of any back injury.  The Board finds that the Veteran's lay denial of back pain or injury in February 2006, which is more contemporaneous to service, is more probative than the more recent assertions made years after service separation asserting symptoms of a back disorder since service.  See Harvey, 6 Vet. App. at 394; Madden, 125 F.3d at 1481.  After the February 2006 post-service denial of symptoms of a lumbar spine disorder, the first documentation of a lumbar spine disorder after discharge from service was in an August 2008 VA treatment note, which is approximately three years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The August 2008 treatment not also reflects a post-service onset of a lumbar spine disorder.  

The Board finds that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed lumbar spine disorder is not otherwise etiologically related to service.  The Veteran underwent a VA examination in June 2013; after performing a physical examination, and based on a review of the claims file and consideration of the Veteran's lay statements, the VA examiner opined that the currently-diagnosed lumbar spine disorder of chronic lumbar muscular strain is less likely as not caused by, aggravated by, or the result of active military service.  In reaching this conclusion, the VA examiner noted that the Veteran reported that he did not have any treatment for a lumbar spine condition during service, that the service discharge physical examination indicated no chronic lumbar condition, and that the first medical evidence of lumbar pain was on a 2008 VA examination.  

The Board finds that the June 2013 VA examination report is highly probative with respect to the theory of service connection for a lumbar spine disorder as directly related to active service, and is adequately based on objective findings as shown by the record.  Accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall; Barr at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the June 2013 VA examination report provides competent, credible, and probative evidence which shows that the currently-diagnosed lumbar spine disorder is not etiologically related to active service. 

Turning to the theory of service connection for a lumbar spine disorder as secondary to the service-connected pes planus, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed lumbar spine disorder was not caused or permanently worsened (aggravated) by the service-connected pes planus.  The June 2013 VA examiner opined that it is less likely as not that the current lumbar disorder was caused by, aggravated by, or the result of the service-connected bilateral pes planus.  In reaching this conclusion, the VA examiner stated that the Veteran's gait was nonantalgic so as not to cause or aggravate the currently-diagnosed lumbar disorder.  The June 2013 VA examiner also expressed that he knew of no medical authority or peer-reviewed medical literature supporting the contention that pes planus can be causative of or aggravate a chronic lumbar strain.  

Consistent with the June 2013 VA examiner's opinion, another factor that weighs against finding that the lumbar spine disorder is secondary to the service-connected pes planus is the distant anatomical location between the two disabilities, especially in the context of this case where there is neither an asserted theory or suggestive findings of any such mechanism of secondary causation such as altered gait.  

The Board finds that the June 2013 VA opinion is highly probative with respect to the theory of service connection for a lumbar spine disorder as secondary to the service-connected pes planus because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall; Barr at 311; Reonal at 461.  Therefore, the Board finds that the June 2013 VA examination report provides competent, credible, and probative evidence which supports the finding that the currently-diagnosed lumbar spine disorder is not secondary to the service-connected pes planus. 

The Board has considered and weighed a May 2009 VA treatment note stating that the Veteran had flat feet that may be contributing to the Veteran's lumbar spine problem.  The Board finds that, considering the language and context, this statement is of no probative value on the question of nexus between the current lumbar spine disorder and the service-connected pes planus.  The VA physician stated that flat feet "may be" contributing to the lumbar spine disorder and did not provide an actual opinion of any degree of probability (including at least as likely as not) that the service-connected pes planus caused or aggravated the current lumbar spine disorder.  The language of the purported opinion contained in the May 2009 VA treatment, that an association to service "may" exist, is not stated in terms of any degree of certainty or probability.  

Considering the context in which the May 2009 opinion is rendered, at the May 2009 VA consultation, the Veteran did not report to the examiner that he had any antalgic gait; what he reported was only that he had pain in the back and left foot, which became worse with activity especially when standing up from a sitting position as well as upon going up the stairs.  Notably, the VA physician was not requested to provide an opinion as to the whether a lumbar spine disorder was caused or aggravated by the service-connected pes planus.  

Considered in its full context, and considering the speculative language used ("may be contributing"), the Board finds that the purported May 2009 medical opinion lacks probative value because it is a statement of mere possibility and not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); and Bostain v. West, 11 Vet. App. 124, 128   (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence).

Any interpretation of the May 2009 VA treatment note to read the statement as a secondary nexus opinion to relate the current lumbar spine disorder to the service-connected pes planus would also be of no probative value because such purported opinion is entirely unsupported by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  Moreover, as compared to the June 2013 VA examiner, there is no indication that, in providing this statement, the May 2009 VA physician either reviewed the claims file or considered the Veteran's history obtained from any source.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); see also Nieves-Rodriguez, 
22 Vet. App. at 303 (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  Accordingly, the Board is assigning significant probative value to the June 2013 VA examiner's negative nexus opinion and no probative value to the May 2009 VA physician statement with respect to the theory of service connection for a lumbar spine disorder as secondary to the service-connected pes planus. 

Insomuch as the Veteran asserts that the lumbar spine disorder is directly related to service or in the alternative secondary to the service-connected pes planus, the Board finds that such assertion is of minimal probative value, especially on the theory of a lumbar spine disorder as secondary to the service-connected pes planus.  In this case, the Veteran has not even facially asserted a theory as to how the lumbar spine disorder may be affected by pes planus, and the competent evidence of record does not otherwise suggest or show such relationship.  The Veteran never asserted that he had an altered gait, and the Veteran was in fact found to have nonantalgic gait upon examination.  See June 2013 VA examination report.  

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the currently-diagnosed chronic lumbar spine strain was not incurred in service, is not otherwise related to service, and is not secondary to the service-connected pes planus.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the claim.  As such, service connection for chronic lumbar spine strain is not warranted.

Service Connection for Bilateral Knee Patellofemoral Syndrome 
with Mild Right Knee DJD

The Veteran contends that the currently-diagnosed bilateral knee disorder is related to service or, in the alternative, as secondary to the service-connected pes planus.  Specifically, the Veteran reported onset of bilateral knee pain at the time of service separation in 2005.  He indicated that he was a seaman during service and reported vague episodic contusions of his knees on stairwells as well as frequent kneeling to perform his in-service duties.  See Veteran statement attached to the February 2009 NOD; June 2013 VA knee and lower leg examination report.  

The Board finds that the Veteran has a current bilateral knee disability.  The June 2013 VA examination report showed a diagnosis of bilateral patellofemoral syndrome with mild right knee DJD.  

After a review of the all the evidence, the Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran did not have an in-service injury or disease of either knee nor did he have chronic symptoms of a right knee disorder during service.  Service treatment records are negative for any complaints of or treatment for any knee problems.  A March 2005 report of medical assessment, conducted immediately prior to service separation, noted that the Veteran reported that his overall health is the same compared to his last physical examination, which did not include any indication of a knee disorder, and that he did not suffer from any injury or illness while on active duty for which he did not seek medical care.  The March 2005 report noted that the last physical examination was in June 2002, which showed a normal evaluation of the knees; a contemporaneous report of medical history completed by the Veteran in June 2002 showed that he denied swollen or painful joints, joint deformity, "trick" or locked knee, and arthritis.  

The Board finds that the Veteran is simply not a reliable historian insofar as he now, during the current claim, asserts that he had in-service injuries to the knees that he did not report.  The Board finds that the Veteran's more contemporaneous to service March 2005 lay denial of any major health problem as well as the positive assertion that his health condition, which did not include any symptoms of a knee disorder, had been the same since June 2002 is more probative than the more recent assertions made years after service separation regarding the state of his knees during service or at service separation.  See Harvey at 394; Madden at 1481.  The Veteran's own in-service statement that he did not suffer from any injury or illness while on active duty for which he did not seek medical care directly contradicts his more recent assertions and explanations, made for compensation purposes, for allegedly not seeking treatment in service.  Accordingly, the Board finds that the weight of the lay and medical evidence of record shows that the Veteran did not have an in-service injury or disease of the bilateral knees, nor did he have chronic symptoms of a right knee disorder, including arthritis, during service.  

The Board finds that the weight of the lay and medical evidence of record is against a finding that the Veteran had symptoms of a left knee disorder since service or continuous symptoms of a right knee disorder since service.  In a February 2006 report of medical history, approximately 11 months after service separation, the Veteran denied swollen or painful joints, joint deformity, "trick" or locked knee, and arthritis.  Moreover, an April 2009 VA traumatic brain injury (TBI) note showed that the Veteran denied joint pain.  The Board finds that the Veteran's more contemporaneous February 2006 lay denial of any symptoms of a bilateral knee disorder as well as the April 2009 denial of join pain is more probative than the more recent assertions made years after service separation regarding symptoms of a left knee disorder since service or continuous symptoms of a right knee disorder since service.  See Harvey at 394; Madden at 1481.  Accordingly, the weight of the lay and medical evidence demonstrates that the Veteran did not have symptoms of left knee disorder since service or continuous symptoms of a right knee disorder since service.

The Board finds that the weight of the lay and medical evidence shows that arthritis of the right knee did not manifest to a compensable degree in service or within one year of service separation in March 2005.  In order to establish service connection on a presumptive basis under 38 C.F.R. § 3.307(a)(3), arthritis of the knees had to have manifested to a degree of 10 percent or more within one year from the date of separation from service.  Under Diagnostic Code (DC) 5003, in the absence of compensable limitation of motion under a range of motion diagnostic code, a 10 percent rating is awarded for degenerative arthritis with pain and noncompensable limitation of motion with X-ray evidence of involvement of two or more major joints or two or more minor joints.  38 C.F.R. § 4.71a (2013).  The record shows no X-ray evidence of right knee arthritis or limitation of motion of the right knee within one year of separation from service.  In addition, a report of medical history completed by the Veteran in February 2006, approximately 11 months after service separation, showed that the Veteran denied swollen or painful joints and arthritis.  
  
The Board finds that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed bilateral knee disorder is not otherwise etiologically related to service.  The Veteran underwent a VA examination in June 2013; after performing a physical examination, and based on a review of the claims file and consideration of the Veteran's lay statements, the VA examiner opined that the currently-diagnosed bilateral knee disorder of patellofemoral syndrome with mild right knee DJD is less likely as not caused by, aggravated by, or the result of active military service.  In reaching this conclusion, the VA examiner noted that the Veteran reported that he did not have any treatment for a bilateral knee condition during service, that the service discharge physical examination indicated no chronic bilateral knee condition, and that the first medical evidence of a bilateral knee condition is noted in VA post-service treatment records in 2008/2009. 

The Board finds that the June 2013 VA examination report is highly probative with respect to the theory of service connection for a bilateral knee disorder as directly related to active service, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall; Barr at 311; Jones, 
23 Vet. App. 382; Swann, 5 Vet. App. at 233; Reonal at 461.  Therefore, the Board finds that the June 2013 VA examination report provides competent, credible, and probative evidence which shows that the currently-diagnosed bilateral knee disorder is not etiologically related to active service. 

Turning to the theory of service connection for a bilateral knee disorder as secondary to the service-connected pes planus, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral knee disorder was not caused or permanently worsened (aggravated) by the service-connected pes planus.  The June 2013 VA examiner opined that it is less likely as not that the current bilateral knee disorder was caused by, aggravated by, or the result of the service-connected bilateral pes planus.  In reaching this conclusion, the VA examiner stated that the Veteran's gait was nonantalgic so as not to cause or aggravate the currently-diagnosed bilateral knee disorder.  The June 2013 VA examiner also expressed that he knew of no medical authority or peer-reviewed medical literature supporting the contention that pes planus can be causative of or aggravate bilateral patellofemoral syndrome.  

The Board finds that the June 2013 VA opinion is highly probative with respect to the theory of service connection for a bilateral knee disorder as secondary to the service-connected pes planus because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall; Barr at 311; Reonal at 461.  Therefore, the Board finds that the June 2013 VA examination report provides competent, credible, and probative evidence which supports the finding that the currently-diagnosed bilateral knee disorder is not secondary to the service-connected pes planus.  

The Board has considered and weighed a May 2009 VA treatment note stating that the Veteran had flat feet, which may be contributing to the bilateral knee problem.  The Board finds that, considering the language and context, this statement is of no probative value on the question of nexus between the current bilateral knee disorder and the service-connected pes planus.  The VA physician stated that flat feet "may be" contributing to the bilateral knee disorder and did not provide an opinion that pes planus at least as likely as not caused or aggravated the current bilateral knee disorder.  The language of the purported opinion contained in the May 2009 VA treatment note, that an association to service "may" exist, is not stated in terms of any degree of certainty or probability.  Considering the context in which the opinion is rendered, at the May 2009 VA consultation, the Veteran did not report to the examiner that he had any antalgic gait; what he reported was only that he had pain in the back and left foot that became worse with activity especially when standing up from a sitting position as well as upon going up the stairs.  Notably, the VA physician was not requested to provide an opinion as to the whether a bilateral knee disorder was caused or aggravated by the service-connected pes planus.  Considered in its full context, and considering the speculative language used ("may be contributing"), the Board finds that the purported May 2009 medical opinion lacks probative value because it is a statement of mere possibility and not probability.  See Tirpak, 2 Vet. App. at 611; Bloom, 12 Vet. App. at 186-187; Stegman, 3 Vet. App. at 230; Obert, 5 Vet. App. at 33; and Bostain, 11 Vet. App. at 128.

Any interpretation of the May 2009 VA treatment note to read the statement as a secondary nexus opinion to relate the current bilateral knee disorder to the service-connected pes planus would also be of no probative value because such purported 

opinion is entirely unsupported by any rationale.  See Nieves-Rodriguez at 304.  Moreover, as compared to the June 2013 VA examiner, there is no indication that, in providing this statement, the May 2009 VA physician either reviewed the claims file or considered the Veteran's history obtained from any source.  See Kowalski, 
19 Vet. App. at 177; VAOPGCPREC 20-95; see also Nieves-Rodriguez at 303.  Accordingly, the Board is assigning significant probative value to the June 2013 VA examiner's negative nexus opinion and no probative value to the May 2009 VA physician statement with respect to the theory of service connection for a bilateral knee disorder as secondary to the service-connected pes planus.  

Insomuch as the Veteran asserts that the bilateral knee disorder is directly related to service or in the alternative secondary to the service-connected pes planus, the Board finds that such assertion is of minimal probative value, especially on the theory of a bilateral knee disorder as secondary to the service-connected pes planus, because the Veteran has not asserted a theory as to how the bilateral knee disorder may be affected by pes planus, the Veteran has never asserted that he had an altered gait, and the Veteran was in fact found to have nonantalgic gait upon examination.  See June 2013 VA examination report.

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the currently-diagnosed bilateral knee disorder was not incurred in service, is not otherwise related to service, and is not secondary to the service-connected pes planus.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt, but there is not such a state of equipoise of 

positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for bilateral patellofemoral syndrome with mild right knee DJD is not warranted.


ORDER

Service connection for chronic lumbar muscular strain, to include as secondary to the service-connected pes planus, is denied.

Service connection for right knee patellofemoral syndrome with DJD, to include as secondary to the service-connected pes planus, is denied.

Service connection for left knee patellofemoral syndrome, to include as secondary to the service-connected pes planus, is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the claims for service connection for bilateral hearing loss and acquired psychiatric disorder, to include PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr at 312.  Inadequate medical examinations include examinations that provide conclusions unsupported by a rationale.  Nieves-Rodriguez at 304; Barr at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).


Service Connection for Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has bilateral hearing loss related to active service.  Specifically, he stated that he was exposed to loud noises during service from working around loud equipment and torpedo tubes without hearing protection.  See June 2013 VA examination report.  The Veteran also indicated that he had a left ear threshold shift at the 6000 Hertz level between the February 2002 service entrance audiogram as compared to the May 2002 and June 2002 in-service audiograms, which, he contends, is indicative of high frequency hearing loss during service.  See March 2013 Informal Hearing Presentation.

The Board finds the opinion contained in the June 2013 VA audiology examination report to be inadequate to assist in deciding the claim for service connection for bilateral hearing loss.  The June 2013 VA examiner answered "no" to the question asking whether the Veteran's hearing loss was at least likely as not caused by or the result of an event in military service.  In reaching this conclusion, the VA examiner relied on the explanation that the Veteran's hearing was within normal limits at entrance examination and at the current compensation and pension examination that was based on inaccurate factual assumption because the June 2013 audiogram showed that the Veteran had left ear speech discrimination score of 92 percent; which, under 38 C.F.R. § 3.385, meets the definition of a "disability" for VA compensation purposes.  Accordingly, the Veteran has a current left ear hearing loss disability for VA compensation purposes.  The VA examiner did not consider the June 2013 left ear speech recognition score in reaching a conclusion that the Veteran's hearing was within normal limits.  

Moreover, the June 2013 VA examiner did not consider the Veteran's reports during the VA examination that he worked around loud equipment and torpedo tubes without hearing protection.  DD Form 214 shows that the Veteran's military occupational specialty was an infantry, gun crews, and seamanship specialist trainee, and service treatment records note that his duties required the use of regular hearing protection, which is consistent with the Veteran's reports of in-service loud noise exposure.  The June 2013 VA examiner did not provide an opinion with respect to the relationship between the current left ear hearing loss and in-service noise exposure.  As such, a new VA examination with opinion should be obtained upon remand to help ascertain the nature of any current bilateral hearing loss and its relationship to in-service noise exposure.  

Service Connection for Psychiatric Disorder
to Include PTSD

The Veteran filed a claim for service connection for PTSD in October 2008.  VA treatment records show that in August 2008 he was initially diagnosed with a panic disorder, Not Otherwise Specified (NOS), major depressive disorder, and rule out PTSD.  The diagnosis was changed to PTSD with major depressive disorder in October 2008.  A February 2011 emergency room note indicates a history of PTSD and an anxiety disorder, NOS. 

The Veteran's January 2009 Notice of Disagreement contains his account of the claimed stressor event.  He reported that, during service in 2003, he was stationed aboard a submarine, the U.S.S. Honolulu.  He stated that during a mission the submarine was surrounded by four enemy submarines, explosions were heard throughout the ship from what seemed to be depth charges, he claimed that the captain came over the speaker system and said that the ship was under fishermen using dynamite, and that the captain explained that this was the safest place for the Honolulu as the dynamite made it more difficult for the enemy ships to find it.  The Veteran said that there was talk among crewmen that the "dynamite fishermen" story was to keep people from panicking.  The Veteran claimed that the ship was damaged from the dynamite and that they began taking on water.  He remembered walking aft and seeing water pouring into the ship.  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1) (2013).  "Engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile instrumentality.  VAOPGCPREC 12-99.  

While this claim was on appeal, 38 C.F.R. § 3.304(f) governing service connection for PTSD was revised.  See 75 Fed. Reg. 39,843 (effective July 12, 2010).  If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended).  

The Veteran's stressor does relate to fear of hostile military activity; however, it is not clear whether his stressor is consistent with the places, types, and circumstances of his service.  An April 2014 VA memorandum showed formal finding of lack information required to corroborate the claimed stressor.

The Board previously remanded the issue of service connection for an acquired psychiatric disorder, to include PTSD, for a VA PTSD or psychiatric (mental) disorders examination to assist in ascertaining the nature and etiology of any current psychiatric disability.  In the April 2013 remand instructions, the Board requested that an interview of the Veteran regarding his psychiatric history, a psychiatric examination, and all tests and studies required should be performed.  However, the AOJ obtained a psychiatric opinion without affording the Veteran an in-person examination.  The April 2014 VA physician opined that the Veteran met the criteria for panic disorder with agoraphobia, major depressive disorder, and alcohol abuse/dependence and indicated that he was unable, without resorting to mere speculation, to opine as to whether the Veteran met the criteria for PTSD on or after filing the claim for service connection in October 2008.  The VA physician then opined that it is at least as likely as not that the only currently-diagnosed DSM-IV Axis-I mental disorder that had its onset in service is alcohol abuse.  The VA physician did not conduct an in-person interview with the Veteran to determine whether or not he has a current diagnosis of PTSD and did not provide a rationale as to why the currently-diagnosed panic disorder and major depressive disorder are not etiologically related to the claimed in-service events as advanced by the Veteran in the statement attached to the February 2009 NOD.  

Accordingly, the Board finds that the AOJ did not substantially comply with the June 2013 Board remand directive to schedule the Veteran for an interview  regarding his psychiatric history as well as perform a psychiatric examination and all tests and studies required to provide an opinion as to the etiology of any current psychiatric disorders.  See Stegall.  The Board also finds that the April 2014 VA psychiatric opinion is inadequate because it failed to provide a rationale for the negative nexus opinion with respect to the currently-diagnosed panic disorder and major depressive disorder.  Given these deficiencies in the April 2014 VA psychiatric opinion, the Board finds that a new examination should be conducted to address the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  Barr at 311.  

Accordingly, service connection for bilateral hearing loss and an acquired psychiatric disorder, to include PTSD, are REMANDED for the following actions:

1. Schedule the Veteran for a VA audiology examination to assist in determining the nature and etiology of any current bilateral hearing loss.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinion:

Is it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current hearing loss is related to in-service noise exposure to loud equipment and torpedo tubes as a an infantry, gun crews, and seamanship specialist trainee for one year and four months during service?

In rendering the opinion requested below, the examiner should assume that the Veteran had in-service noise exposure of loud equipment and torpedo tubes as an infantry, gun crews, and seamanship specialist trainee for one year and four months during service.

2. Schedule the Veteran for an appropriate VA PTSD or psychiatric (mental) examination to assist in determining the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiners.  The examiner should note such review in the examination report.

Based upon an in-person interview of the Veteran and a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions:

a.  Identify all current psychiatric diagnoses.

b.  If the criteria for diagnosis of PTSD is established, is it is at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD is related to the in-service stressor as described by the Veteran's statement attached to the February 2009 NOD? If PTSD is diagnosed, the VA examiner should specifically state which stressful events caused the Veteran's PTSD, including whether the underlying stressor is related to the Veteran's fear of hostile military activity in 2003 while aboard the U.S.S. Honolulu.

c.  For any non-PTSD disorder, to include panic disorder with agoraphobia and major depressive disorder, is it at least as not that such disorder(s) is related to service, including the events aboard the U.S.S. Honolulu as described by the Veteran's statement attached to the February 2009 NOD?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. Thereafter, readjudicate the issues of service connection for bilateral hearing loss and acquired psychiatric disorder, to include PTSD.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


